Title: From Thomas Jefferson to John Thomson Mason, 12 August 1804
From: Jefferson, Thomas
To: Mason, John Thomson


               
                  
                     Dear Sir
                  
                  Monticello Aug. 12. 04.
               
               I have this day recieved your letter of resignation, with regret altho’ not unexpectedly; and have in consequence written to propose the office to mr Jones. as his acceptance is uncertain, and we have no time to lose in making the appointment, will you be so good in the meantime as to give me your opinion between mr Sprigg recommended by you, and John Bowie Ducket who has been recommended by others? if I can get this as soon as I recieve mr Jones’s answer, I shall be ready to appoint one of them if he answers negatively. Accept affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I mentioned to you that I would write to mr Ringold on one of the subjects of our last conversation. on further reflection I thought it better not to do it on considerations respecting both you & myself, not in the least however abating my strong desire that the measure should take place.
               
            